PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Peter et al.
Application No. 15/900,392
Filed: February 20, 2018
For: TOXIC RNAi ACTIVE SEED SEQUENCES FOR KILLING CANCER CELLS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 2, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely reply to the Notice to Comply (Notice) mailed November 20, 2020, which set a period for reply of two (2) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on January 21, 2021. A Notice of Abandonment was mailed May 27, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Supplemental Amendment and Response to Notice to Comply with Requirements for Patent Applications Containing Nucleotide Sequence and/or Amino Acid Sequence Disclosures, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay.  

This application is being referred to Technology Center Art Unit 1635 for appropriate action in the normal course of business on the reply received June 2, 2021.

Telephone inquiries concerning this decision should be directed to LaShawn Marks at (571) 272-7141.



/LIANA S WALSH/Lead Paralegal Specialist, OPET